MEMORANDUM ***
Lead Petitioner Hussain Bux Brohi, his wife, Farida Hussain, and minor children Amal Hussain and Ghulam Hussain, who are citizens of Pakistan, petition for review of the Board of Immigration Appeals’ decision summarily affirming an immigration judge’s (“IJ”) denial of their applications for asylum and withholding of removal and their request for relief under the Convention Against Torture (“CAT”). We review for substantial evidence, Bhasin v. Gonzales, 423 F.3d 977, 983 (9th Cir.2005), and deny the petition.
1. Substantial evidence supports the IJ’s conclusion that Petitioners are ineligible for asylum because they did not establish past persecution or a well-founded fear of future persecution on account of a protected ground. 8 U.S.C. § 1101(a)(42). The police in this case accused lead Petitioner of helping his brother, but the record does not compel a conclusion that they imputed any political views or opinions to lead Petitioner himself.
2. Because Petitioners failed to establish eligibility for asylum, they necessarily failed to meet the more stringent standard for withholding of removal. See Fedunyak v. Gonzales, 477 F.3d 1126, 1130 (9th Cir.2007).
3. Petitioners also failed to establish a CAT claim because they did not show that it was more likely than not that they would be tortured if they returned to Pakistan. Zhou v. Gonzales, 437 F.3d 860, 871 (9th Cir.2006).
Petition for review DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.